Exhibit 10.1


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made as of March 29, 2017, by and
among Gregg Appliances, Inc. and its subsidiaries and parent (collectively,
“Merchant” or a “Party”) and a contractual joint venture comprised of Tiger
Capital Group, LLC and Great American Group, LLC (together, “Consultant” or a
“Party” and together with Merchant, the “Parties”).


RECITALS


WHEREAS, Merchant operates retail stores and desires that the Consultant act as
Merchant’s exclusive agent for the limited purposes of (a) selling all of the
Merchandise (as hereinafter defined) from Merchant’s 132 retail store locations
identified on Exhibit A attached hereto (each individually a “Store,” and
collectively the “Stores”) by means of a “going out of business,” “store
closing”, “sale on everything”, “everything must go”, or similar sale (as
further described below, the “Sale”); and (b) disposing of the FF&E in the
Stores and the distribution centers identified on Exhibit B attached hereto
(collectively, the “Distribution Centers”). The Parties hereby agree that the
list of Stores and Distribution Centers attached as Exhibit A and B may be
modified from time to time by written amendment to this Agreement. Any store or
distribution center deleted from Exhibit A or B shall no longer be deemed a
"Store" or “Distribution Center,” as applicable for all purposes under this
Agreement and the Parties shall mutually agree upon any modifications to the
Sale Term, Fee, Expense Budget, and other pertinent provisions that may be
necessary or appropriate in light of the deletion of a Store(s) or Distribution
Center(s). To the extent that any Stores are removed from Exhibit A prior to the
Sale Commencement Date, Merchant may request that the Sale only be conducted
using a “store closing”, “sale on everything”, “everything must go”, or similar
sale.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Consultant and Merchant hereby
agrees as follows:


Section 1.    Appointment of Consultant


Effective as of the date hereof, Merchant hereby appoints the Consultant, and
the Consultant hereby agrees to serve, as Merchant’s exclusive agent for the
limited purpose of conducting the Sale in accordance with the terms and
conditions of this Agreement. Subject to the above, Consultant shall be
authorized to advertise the Sale as a “going out of business,” “store closing,”
“sale on everything”, “everything must go”, or similar-themed sale in accordance
with the Sale Guidelines attached hereto as Exhibit “1”.


Section 2.    Merchandise
    
For purposes, hereof, “Merchandise” shall mean all goods, saleable in the
ordinary course, located in the Stores on the Sale Commencement Date (defined
below) or delivered thereto after the Sale Commencement Date. "Merchandise" does
not mean and shall not include: (1) goods that belong to sublessees, licensees
or concessionaires of Merchant, as identified by Merchant prior to the Sale
Commencement Date; (2) owned furnishings, trade fixtures, equipment and
improvements to real property that are located in the Stores and Distribution
Centers (collectively, "FF&E"); (3) damaged or defective merchandise that cannot
be sold; (4) goods held by Merchant on memo, on consignment, or as bailee,
including those goods identified in the file entitled “Consigned Inventory by
Location -132 Stores + DCs.xlsx (the “Consigned Goods”); (5) special order
merchandise as identified in the file entitled “Special Order by Location - 132
Stores + DCs.xlsx”, which goods shall be delivered to customers as provided for
herein (“Special Order Merchandise”); (6) goods that were previously located and
offered for sale in the eighty-eight retail store locations currently being
closed by Merchant; (7) warranty, installation or delivery services
(“Warranty/Install Services”; (1)-


1



--------------------------------------------------------------------------------




(7), collectively without the FF&E, the “Non-Merchandise Goods”); or (7) gift
cards (third party and Merchant branded).


Section 3.     Sale Term


The Sale shall commence on the first day after entry of the Approval Order,
which is anticipated to be April 8, 2017 (the “Sale Commencement Date”) and
conclude no later than May 31, 2017 (the “Sale Termination Date”); provided,
however, that the Parties may mutually agree in writing to extend or terminate
the Sale at any Store prior to the Sale Termination Date. The period between the
Sale Commencement Date and the Sale Termination Date shall be referred to as the
“Sale Term.” At the conclusion of the Sale for each Store, Consultant shall
surrender the premises for such Store to Merchant in broom clean condition with
any unsold FF&E abandoned in place at the Stores. At the conclusion of the Sale
at each Store, Consultant shall photographically document the condition of each
such Store.


Section 4.     Project Management
    
(A)    Consultant’s Undertakings


During the Sale Term, Consultant shall, in collaboration with Merchant, (a)
provide qualified supervisors (the "Supervisors") engaged by Consultant to
oversee the Sale and management of the Stores; (b) determine appropriate
point-of-sale and external advertising for the Stores, approved in advance by
Merchant; (c) determine appropriate discounts of Merchandise, staffing levels
for the Stores, approved in advance by Merchant, and appropriate bonus and
incentive programs, if any, for the Stores’ employees, approved in advance by
Merchant; (d) oversee display of Merchandise for the Stores; (e) evaluate sales
of Merchandise by category and sales reporting and monitor expenses; (f)
maintain the confidentiality of all proprietary or non-public information
regarding Merchant in accordance with the provisions of the confidentiality
agreement signed by the Parties; (g) assist Merchant in connection with managing
and controlling loss prevention and employee relations matters; (h) to the
extent Stores are removed from Exhibit A as a result of a going concern
transaction, assist Merchant and the prospective purchaser in developing a
customer transition program to be implemented at the Stores in an effort to
transition customers to the anticipated ongoing stores; and (i) provide such
other related services deemed necessary or appropriate by Merchant and
Consultant.


The Parties expressly acknowledge and agree that Merchant shall have no
liability to the Supervisors for wages, benefits, severance pay, termination
pay, vacation pay, pay in lieu of notice of termination or any other liability
arising from Consultant’s hiring or engagement of the Supervisors, and the
Supervisors shall not be considered employees of Merchant.


(B)
Merchant’s Undertakings



During the Sale Term, Merchant shall (a) be the employer of the Stores’
employees, other than the Supervisors; (b) pay all taxes, costs, expenses,
accounts payable, and other liabilities relating to the Stores, the Stores’
employees and other representatives of Merchant; (c) prepare and process all tax
forms and other documentation; (d) collect all sales taxes and pay them to the
appropriate taxing authorities for the Stores; (e) use reasonable efforts to
cause Merchant’s employees to cooperate with Consultant and the Supervisors; (f)
execute all agreements determined by the Merchant to be necessary or desirable
for the operation of the Stores during the Sale; (g) arrange for the ordinary
maintenance of all point-of-sale equipment required for the Stores; and (h) use
reasonable efforts to provide peaceful use and occupancy of, and reasonable
access (including reasonable before and after hours access and normal
utilities/phone service) to, the Stores and Merchant’s corporate offices for the
purpose of preparing for, conducting, and completing the Sale and perform its
obligations under this Agreement.


2



--------------------------------------------------------------------------------




Merchant shall provide throughout the Sale Term central administrative services
necessary for the Sale, including internal payroll processing, MIS services,
cash and inventory reconciliation, data processing and reporting, email
preparation and distribution, information technology updates, functionality, and
maintenance, and accounting, all at no cost to Consultant.


The Parties expressly acknowledge and agree that Consultant shall have no
liability to Merchant’s employees for wages, benefits, severance pay,
termination pay, vacation pay, pay in lieu of notice of termination or any other
liability arising from Merchant’s employment, hiring or retention of its
employees, and such employees shall not be considered employees of Consultant.


Section 5.    The Sale


All sales of Merchandise shall be made on behalf of Merchant. Consultant does
not have, nor shall it have, any right, title or interest in the Merchandise.
Subject to the Approval Order (as defined below), all sales of Merchandise shall
be by cash, gift card, gift certificate, merchandise credit, debit card, or
credit card and, at Merchant’s discretion, by check or otherwise in accordance
with Merchant’s policies, and shall be "final" with no returns accepted or
allowed, unless otherwise directed by Merchant, provided that, Merchant’s
private label credit card shall not be accepted.


Section 6.    Consultant Fee and Expenses in Connection with the Sale


a.Fees/Expenses


(i)Consultants Fee.


In consideration of its services hereunder, Merchant shall pay to Consultant,
from Gross Proceeds, a fee (the "Consulting Fee") in an amount equal to one and
one-quarter of one percent (1.25%) of Gross Proceeds for the sale of Merchandise
and, subject to the Approval Order, Consigned Goods and Special Order
Merchandise to the extent such goods are not picked up or delivered with
fourteen (14) days of the Sale Commencement Date. “Gross Proceeds” shall mean
the sum of the gross proceeds of all sales of Merchandise and Consigned Goods
and Special Order Merchandise as provided in the Approval Order and herein
(including, as a result of the redemption of any gift card, gift certificate or
merchandise credit as provided for in the Approval Order) during the Sale Term,
net only of sales taxes.


(ii)
Gross Rings



For purposes of calculating Gross Proceeds and the Consultant's Fee, the parties
shall use the "Gross Rings" method, wherein Consultant and Merchant shall
jointly keep (i) a strict count of gross register receipts less applicable sales
taxes, and (ii) cash reports of sales within each Store. Register receipts shall
show for each item sold the retail price (as reflected on Merchant's books and
records) for such item, and the markdown or other discount granted in connection
with such sale. All such records and reports shall be made available to
Consultant and Merchant during regular business hours upon reasonable notice.


(iii)
Expenses



Merchant shall be responsible for all costs and expenses of the Sale, including
all Store level operating expenses. To control expenses of the Sale, Merchant
and Consultant have established a budget (the “Expense Budget”) of certain
delineated expenses, including payment of the costs of supervision (including
Supervisors’ wages, fees, travel, and deferred compensation), and advertising
costs, which Consultant shall not exceed absent Merchant’s prior written
consent. The Expense Budget for the Sale is attached hereto as Exhibit C. The
Expense Budget may only be modified by mutual agreement of Consultant and
Merchant and all expenses on the Expense Budget shall be pass through expenses
to Merchant with no “lift” or profit for the Consultant.


3



--------------------------------------------------------------------------------






(iv)
Reconciliation



All accounting matters (including, without limitation, all fees and expenses per
the Expense Budget that are reimbursable or payable to Consultant) shall be
reconciled on every Wednesday for the prior week and shall be paid within seven
(7) days after each such weekly reconciliation. The Parties shall complete a
final reconciliation and settlement of all amounts payable to Consultant and
contemplated by this Agreement (including, without limitation, Expense Budget
items, and fees earned hereunder) no later than forty-five (45) days following
the Sale Termination Date for the last Store.


Section 7.    Indemnification


(i)
Merchant’s Indemnification

        
Merchant shall indemnify, defend, and hold Consultant and its consultants,
members, managers, partners, officers, directors, employees, attorneys,
advisors, principals, affiliates, and Supervisors (collectively, "Consultant
Indemnified Parties") harmless from and against all liabilities, claims,
demands, damages, costs and expenses (including reasonable attorneys' fees)
arising from or related to: (a) the willful or grossly negligent acts or
omissions of Merchant or the Merchant Indemnified Parties (as defined below);
(b) the material breach of any provision of this Agreement by Merchant; (c) any
liability or other claims, including, without limitation, product liability
claims, asserted by customers, any Store employees (under a collective
bargaining agreement or otherwise), or any other person (excluding Consultant
Indemnified Parties) against Consultant or an Consultant Indemnified Party,
except claims arising from Consultant’s negligence, willful misconduct or
unlawful behavior; (d) any harassment, discrimination or violation of any laws
or regulations or any other unlawful, tortuous or otherwise actionable treatment
of Consultant’s Indemnified Parties or Merchant’s customers by Merchant or
Merchant’s Indemnified Parties; and (e) Merchant’s failure to pay over to the
appropriate taxing authority any taxes required to be paid by Merchant during
the Sale Term in accordance with applicable law.


(ii)
Consultant’s Indemnification

        
Consultant shall indemnify, defend and hold Merchant and its consultants,
members, managers, partners, officers, directors, employees, attorneys,
advisors, principals, and affiliates (other than the Consultant or the
Consultant Indemnified Parties) (collectively, "Merchant Indemnified Parties")
harmless from and against all liabilities, claims, demands, damages, costs and
expenses (including reasonable attorneys' fees) arising from or related to (a)
the willful or grossly negligent acts or omissions of Consultant or the
Consultant Indemnified Parties; (b) the breach of any provision of, or the
failure to perform any obligation under, this Agreement by Consultant; (c) any
liability or other claims made by Consultant’s Indemnified Parties or any other
person (excluding Merchant Indemnified Parties) against a Merchant Indemnified
Party arising out of or related to Consultant’s conduct of the Sale, except
claims arising from Merchant’s negligence, willful misconduct, or unlawful
behavior; (d) any harassment, discrimination or violation of any laws or
regulations or any other unlawful, tortuous or otherwise actionable treatment of
Merchant Indemnified Parties, or Merchant’s customers by Consultant or any of
the Consultant Indemnified Parties and (e) any claims made by any party engaged
by Consultant as an employee, agent, representative or independent contractor
arising out of such engagement.


Section 8.    Insurance


(A)    Merchant’s Insurance Obligations


Merchant shall maintain throughout the Sale Term, liability insurance policies
(including, without limitation, products liability (to the extent currently
provided), comprehensive public liability insurance and auto liability
insurance) covering injuries to persons and property in or in connection with
the Stores, and shall cause Consultant to be named an additional insured with
respect to all such policies. At Consultant’s request, Merchant shall provide
Consultant with a certificate or certificates evidencing the insurance coverage
required hereunder and that Consultant is an additional insured thereunder. In
addition, Merchant shall maintain throughout the Sale Term, in such amounts as
it currently has in effect, workers compensation insurance in compliance with
all statutory requirements.


(B)    Consultant’s Insurance Obligations
    


4



--------------------------------------------------------------------------------




As an expense of the Sale and set forth on the Expense Budget, Consultant shall
maintain throughout the Sale Term, liability insurance policies (including,
without limitation, products liability/completed operations, contractual
liability, comprehensive public liability and auto liability insurance) on an
occurrence basis in an amount of at least Two Million dollars ($2,000,000) and
an aggregate basis of at least five million dollars ($5,000,000) covering
injuries to persons and property in or in connection with Consultant's provision
of services at the Stores. Consultant shall name Merchant as an additional
insured and loss payee under such policy, and upon execution of this Agreement
provide Merchant with a certificate or certificates evidencing the insurance
coverage required hereunder. In addition, Consultant shall maintain throughout
the Sale Term, workers compensation insurance compliance with all statutory
requirements. Further, should Consultant employ or engage third parties to
perform any of Consultant's undertakings with regard to this Agreement,
Consultant will ensure that such third parties are covered by Consultant's
insurance or maintain all of the same insurance as Consultant is required to
maintain pursuant to this paragraph and name Merchant as an additional insured
and loss payee under the policy for each such insurance.


Section 9.    Representations, Warranties, Covenants and Agreements


(A)     Merchant’s Representations, Warranties, Covenants and Agreements.


Merchant warrants, represents, covenants and agrees that (a) Merchant is a
company duly organized, validly existing and in good standing under the laws of
its state of organization, with full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and maintains its
principal executive office at the address set forth herein, (b) the execution,
delivery and performance of this Agreement has been duly authorized by all
necessary actions of Merchant and this Agreement constitutes a valid and binding
obligation of Merchant enforceable against Merchant in accordance with its terms
and conditions, and the consent of no other entity or person is required for
Merchant to fully perform all of its obligations herein, (c) all ticketing of
Merchandise at the Stores has been and will be done in accordance with
Merchant’s customary ticketing practices; (d) all normal course hard markdowns
on the Merchandise have been, and will be, taken consistent with customary
Merchant’s practices, and (e) other than as a result of the Chapter 11 Cases and
the Merchant’s liquidity situation, the Stores will be operated in the ordinary
course of business in all respects, other than those expressly agreed to by
Merchant and Consultant.


(B)     Consultant’s Representations, Warranties, Covenants and Agreements.


Consultant warrants, represents, covenants and agrees that (a) Consultant is a
company duly organized, validly existing and in good standing under the laws of
its state of organization, with full power and authority to execute and deliver
this Agreement and to perform the Consultant’s obligations hereunder, and
maintains its principal executive office at the addresses set forth herein, (b)
the execution, delivery and performance of this Agreement has been duly
authorized by all necessary actions of Consultant and this Agreement constitutes
a valid and binding obligation of Consultant enforceable against Consultant in
accordance with its terms and conditions, and the consent of no other entity or
person is required for Consultant to fully perform all of its obligations
herein, (c) Consultant shall conduct the sale in accordance with the terms of
this Agreement, the attached Sale Guidelines and the Approval Order, (d) no
non-emergency repairs or maintenance in the Stores will be conducted without
Merchant’s prior written consent, and (e) Consultant will not take any
disciplinary action against any employee of Merchant.


Section 10.    Furniture, Fixtures and Equipment


Consultant shall sell the FF&E in the Stores from the Stores themselves and in
the Distribution Centers. Merchant shall be responsible for all reasonable costs
and expenses incurred by Consultant in connection with the sale of FF&E, which
costs and expenses shall be incurred pursuant to a budget or budgets to be
established from time to time by mutual agreement of the Parties. Consultant
shall have the right to abandon at the Stores and Distribution Centers any
unsold FF&E. Unless otherwise agreed to by Merchant, the sale of the FF&E in
each Store and the Distribution Centers shall conclude at the same time as
Merchandise sales conclude.


In consideration for providing the services set forth in this section 10,
Consultant shall be entitled to a commission from the sale of the FF&E equal to
twelve percent (12.0%) of the Gross FF&E Proceeds of the sale of the FF&E.


5



--------------------------------------------------------------------------------






Consultant shall remit to Merchant all Gross Proceeds from the sale of FF&E. For
purposes of this Agreement, “Gross FF&E Proceeds” means gross receipts from the
sale of FF&E, net of applicable sales taxes. During each weekly reconciliation
described in section 6 above, Consultant’s FF&E Fee shall be calculated, and
Consultant’s calculated FF&E fee and all FF&E costs and expenses then incurred
shall paid within seven (7) days after each such weekly reconciliation.


Merchant and Consultant shall have the option to provide Merchant with a
guaranteed recovery on the FF&E in which case Merchant and Consultant shall
mutually agree upon the guaranteed/purchase amount on account of the sale of the
owned FF&E. Under a guaranteed recovery, Consultant shall be authorized to sell
the owned FF&E and, subject to agreement with the Merchant, retain all proceeds
(net of applicable sales taxes) from the sale of all owned FF&E for Consultant’s
sole and exclusive benefit, and Consultant shall be responsible for the payment
of all costs and expenses associated with the disposition of owned FF&E.


Section 11.     Additional Goods


Subject to the Approval Order and Merchant’s consent, Consultant shall have the
right, at Consultant’s sole cost and expense, to supplement the Merchandise in
the Sale at the Stores only with additional goods procured by Consultant which
are of like kind, and no lesser quality to the Merchandise in the Sale
(“Additional Goods”). The Additional Goods shall be purchased by Consultant as
part of the Sale, and delivered to the Stores at Consultant’s sole expense
(including as to labor, freight and insurance relative to shipping such
Additional Goods to the Stores). Sales of Additional Goods shall be run through
Merchant’s cash register systems; provided however, that Consultant shall mark
the Additional Goods using either a “dummy” SKU or department number, or in such
other manner so as to distinguish the sale of Additional Goods from the sale of
Merchandise. Consultant and Merchant shall also cooperate so as to ensure that
the Additional Goods are marked in such a way that a reasonable consumer could
identify the Additional Goods as non-Merchant goods. Additionally, Consultant,
at its own cost and expense, shall provide signage in the Stores notifying
customers that the Additional Goods have been included in the Sale.


Consultant shall pay to Merchant an amount equal to five percent (5%) of the
gross proceeds (excluding Sale Taxes) from the sale of the Additional Goods (the
“Additional Goods Fee”) and Consultant shall retain all remaining amounts from
the sale of the Additional Goods. Consultant shall pay Merchant its Additional
Goods Fee in connection with each weekly sale reconciliation with respect to
sales of Additional Goods sold by Consultant during each then prior week (or at
such other mutually agreed upon time).


Consultant and Merchant intend that the transactions relating to the Additional
Goods are, and shall be construed as, a true consignment from Consultant to
Merchant in all respects and not a consignment for security purposes. Subject
solely to Consultant’s obligations to pay to Merchant the Additional Goods Fee,
at all times and for all purposes the Additional Goods and their proceeds shall
be the exclusive property of Consultant, and no other person or entity shall
have any claim against any of the Additional Goods or their proceeds. The
Additional Goods shall at all times remain subject to the exclusive control of
Consultant.


Merchant shall, at Consultant’s sole cost and expense, insure the Additional
Goods and, if required, promptly file any proofs of loss with regard to same
with Merchant’s insurers. Consultant shall be responsible for payment of any
deductible under any such insurance in the event of any casualty affecting the
Additional Goods.


Merchant acknowledges, and the Approval Order shall provide, that the Additional
Goods shall be consigned to Merchant as a true consignment under Article 9 of
the Code. Consultant is hereby granted a first priority security interest in and
lien upon (i) the Additional Goods and (ii) subject to Consultant’s obligation
to pay the Additional Goods Fee, the proceeds of the Additional Goods, which
security interest and lien shall be deemed perfected pursuant to the Approval
Order without the requirement of filing UCC financing statements or providing
notifications to any prior secured parties (provided that Consultant is hereby
authorized to deliver all required notices and file all necessary financing
statements and amendments thereof under the applicable UCC identifying
Consultant’s interest in the Additional Goods as consigned goods thereunder and
the Merchant as


6



--------------------------------------------------------------------------------




the consignee therefor, and Consultant’s security interest in and lien upon such
Additional Goods and identifiable proceeds of the Additional Goods).
 
Section 12.    Termination


The following shall constitute “Termination Events” hereunder:


(a)
Merchant’s or Consultant’s failure to perform any of their respective material
obligations hereunder, which failure shall continue uncured seven (7) days after
receipt of written notice thereof to the defaulting Party;



(b)
Any representation or warranty made by Merchant or Consultant is untrue in any
material respect as of the date made or at any time and throughout the Sale
Term; or



(c)
The Sale is terminated or materially interrupted or impaired for any reason
other than an event of default by Consultant or Merchant.



If a Termination Event occurs, the non-defaulting Party (in the case of an event
of default) or either Party (if the Sale is otherwise terminated or materially
interrupted or impaired) may, in its discretion, elect to terminate this
Agreement by providing seven (7) business days’ written notice thereof to the
other Party and, in the case of an event of default, in addition to terminating
this Agreement, pursue any and all rights and remedies and damages resulting
from such default. If this Agreement is terminated, Merchant shall be obligated
to pay Consultant all amounts due under this Agreement through and including the
termination date.


Section 13.     Notices
    
All notices, certificates, approvals, and payments provided for herein shall be
sent by electronic mail as follows: (a) To Merchant: Gregg Appliances, Inc.,
4151 East 96th Street, Indianapolis, IN 46240, Attn: Candace Bankovich,
Candace.Bankovich@hhgregg.com; c/o Morgan Lewis & Bockius, LLP, 101 Park Avenue,
New York, NY 10178; Attn. Neil Herman, Email: neil.herman@morganlewis.com and
Malfitano Advisors, LLC, 747 Third Ave., 2nd Floor, New York, NY 10017, Attn.
Joseph Malfitano, Email: jm@malfitanopartners.com; (b) To Consultant: Tiger
Capital Group, LLC, 60 State Street, 11th Floor, Boston, MA 02109, Attn: Michael
McGrail, Email: mmcgrail@tigergroup.com, and Jack Rapp, Email:
jrapp@tigergroup.com; Great American Group, LLC, 21255 Burbank Blvd., Suite 400,
Woodland Hills, CA 9136, Attn: Andrew Gumaer, Email: agumaer@greatamerican.com,
and Scott Carpenter, Email: scarpenter@greatamerican.com, with a copy to (which
shall not constitute service) DiConza Traurig Kadish, LLC, 630 Third Avenue –
7th Floor, New York, NY 10017, Attn: Maura I. Russell, Email:
mrussell@dtklawgroup.com ; or (c) such other address as may be designated in
writing by Merchant or Consultant.


7



--------------------------------------------------------------------------------






Section 14.    Independent Consultant


Consultant’s relationship to Merchant is that of an independent contractor
without the capacity to bind Merchant in any respect. No employer/employee,
principal/agent, joint venture or other such relationship is created by this
Agreement. Merchant shall have no control over the hours that Consultant or its
employees or assistants or the Supervisors work or the means or manner in which
the services that will be provided are performed and Consultant is not
authorized to enter into any contracts or agreements on behalf of Merchant or to
otherwise create any obligations of Merchant to third parties, unless authorized
in writing to do so by Merchant.


Section 15.    Non-Assignment


Neither this Agreement nor any of the rights hereunder may be transferred or
assigned by either Party without the prior written consent of the other Party.
No modification, amendment or waiver of any of the provisions contained in this
Agreement, or any future representation, promise or condition in connection with
the subject matter of this Agreement, shall be binding upon any Party to this
Agreement unless made in writing and signed by a duly authorized representative
or agent of such Party. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, legal representatives,
successors and permitted assigns.


Section 16.    Severability


If any term or provision of this Agreement, as applied to either Party or any
circumstance, for any reason shall be declared by a court of competent
jurisdiction to be invalid, illegal, unenforceable, inoperative or otherwise
ineffective, that provision shall be limited or eliminated to the minimum extent
necessary so that this Agreement shall otherwise remain in full force and effect
and enforceable. If the surviving portions of the Agreement fail to retain the
essential understanding of the Parties, the Agreement may be terminated by
mutual consent of the Parties.


Section 17.    Governing Law, Venue, Jurisdiction and Jury Waiver


This Agreement, and its validity, construction and effect, shall be governed by
and enforced in accordance with the internal laws of the State of Indiana
(without reference to the conflicts of laws provisions therein). Merchant and
Consultant waive their respective rights to trial by jury of any cause of
action, claim, counterclaim or cross-complaint in any action, proceeding and/or
hearing brought by either Consultant against Merchant or Merchant against
Consultant on any matter whatsoever arising out of, or in any way connected
with, this Agreement, the relationship between Merchant and Consultant, any
claim of injury or damage or the enforcement of any remedy under any law,
statute or regulation, emergency or otherwise, now or hereafter in effect.


Section 18.    Entire Agreement


This Agreement, together with all additional schedules and exhibits attached
hereto, constitutes a single, integrated written contract expressing the entire
agreement of the Parties concerning the subject matter hereof. No covenants,
agreements, representations or warranties of any kind whatsoever have been made
by any Party except as specifically set forth in this Agreement. All prior
agreements, discussions and negotiations are entirely superseded by this
Agreement.


Section 19.    Execution


This Agreement may be executed simultaneously in counterparts (including by
means of electronic mail, facsimile or portable document format (pdf) signature
pages), any one of which need not contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
instrument. This Agreement, and any amendments hereto, to the extent signed and
delivered by means of electronic mail,


8



--------------------------------------------------------------------------------




a facsimile machine or electronic transmission in portable document format
(pdf), shall be treated in all manner and respects as an original thereof and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person.


Section 20.    Bankruptcy


Merchant shall promptly file a motion to approve this Agreement and utilize its
best efforts to ensure that such motion is approved by an order (the “Approval
Order”) that provides, among other things, as follows: (i) approval of this
Agreement; (ii) the payment of all fees and reimbursement of expenses hereunder
to Consultant is approved without further order of the court and shall be free
and clear of all liens, claims and encumbrances; (iii) all such payments of fees
and reimbursement of expenses shall be made on a weekly basis without further
order of the Bankruptcy Court and otherwise in accordance with this Agreement;
(iv) approval of the transaction contemplated hereby; (v) authorizing the Sale
without the necessity of complying with state and local rules, laws, ordinances
and regulations, including, without limitation, permitting and licensing
requirements, that could otherwise govern the Sale; (vi) authorizing the Sale
notwithstanding restrictions in leases, reciprocal easement agreements or other
contracts that purport to restrict the Sale or the necessity of obtaining any
third party consents; (vii) authorizing the sale of Additional Agent Goods as
provided for herein; (viii) notwithstanding any waiver of Section 506(c) that
has been obtained or that may be obtained through any order of the Bankruptcy
Court, Wells Fargo Bank, National Association, as administrative and collateral
agent (in its capacity as such, the “Prepetition Agent”), Wells Fargo Capital
Finance, LLC, and J.P. Morgan Securities LLC, as joint lead arrangers and joint
bookrunners, J.P. Morgan Chase Bank, N.A., as syndication agent, KeyBank
National Association, Regions Bank and SunTrust Bank, as co-documentation
agents, and the lenders party thereto from time to time (the “Prepetition
Secured Lenders,” and together with the  Prepetition Agent, the “Prepetition
Secured Parties”), and/or (b) Wells Fargo Bank, National Association, as
administrative agent and collateral agent (in such capacities, collectively, the
“DIP Agent”), GACP Finance Co., LLC, as FILO Agent, the Revolving Lenders named
therein, and the FILO Lenders named therein (the Revolving Lenders and FILO
Lenders together, the “DIP Lenders” and, collectively with the DIP Agent and the
FILO Agent, the “DIP Parties”, and together with the “Pre-Petition Secured
Parties”, the “Lenders”) consent, as and where their interests lie, to a limited
surcharge of their collateral solely to the extent of the aggregate fees and
expense reimbursement due to the Consultant under this Agreement; and (ix) take
all further actions as are necessary or appropriate to carry out the terms and
conditions of this Agreement. In such event, any legal action, suit or
proceeding arising in connection with this Agreement shall be submitted to the
exclusive jurisdiction of the Bankruptcy Court having jurisdiction over
Merchant, and each Party hereby waives any defenses or objections based on lack
of jurisdiction, improper venue, and/or forum non conveniens. From and after
entry of the Approval Order, Consultant shall conduct the Sale in accordance
with the terms of the Approval Order in all material respects.




9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Consultant and the Merchant hereby execute this
Agreement by their duly authorized representatives as a sealed instrument as of
the day and year first written above.


Tiger Capital Group, LLC


__/s/ Michael McGrail_________________
By: Michael McGrail
Its: COO


Great American Group, LLC


__/s/ Alan N. Forman____________________
By: Alan N. Forman
Its: EVP & GC




Gregg Appliances, Inc. on behalf of itself and its
subsidiaries and parent




__/s/ Candace Bankovich_____________________
By: Candace Bankovich
Its: VP, General Counsel






10

